Citation Nr: 1644707	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  14-33 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as due to service-connected disabilities or medications used to treat service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1957 to June 1988.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The claim was remanded by the Board in June 2016 for additional adjudicative action. 

In an August 2014 VA Form 9, Appeal to the Board, the Veteran requested a Board Videoconference hearing. However, the Veteran submitted a September 2015 statement withdrawing his request for a Board hearing. Accordingly, the Board considers his request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record. See 38 C.F.R. § 20.704(d), (e).

The Veteran submitted an October 2016 claim for service connection for ischemic heart disease.  That claim has not yet been adjudicated and is not before the Board.  Therefore, it is referred to the Agency of Original Jurisdiction for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's erectile dysfunction is not related to service, to service-connected disabilities, or to medications used to treat service-connected disabilities.


CONCLUSION OF LAW

The criteria to establish service connection for erectile dysfunction, to include as secondary to service-connected disabilities or medications used to treat service-connected disabilities, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the August 2016 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran allowed a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an adequate examination for the claim.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Establishing service connection generally requires competent evidence of:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2009).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  That permits service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310(b) (2015).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding a material issue, reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107 (West 2014).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran contends that his erectile dysfunction is the result of medications taken for service-connected disabilities. 

The service medical records do not show any complaints of or treatment for erectile dysfunction.  The Veteran's VA treatment records show treatment for erectile dysfunction beginning in 2003. 

At a July 2016 VA examination, the examiner opined that it was less likely than not that the Veteran's erectile dysfunction was related to service, caused by service-connected disabilities or medications used to treat his service-connected disabilities, or aggravated by service-connected disabilities.  The examiner explained that the only medication used by the Veteran to treat a service-connected disability is methocarbamol, which is a muscle relaxant used to assist in reducing back pain due to degenerative joint disease.  The examiner explained that medication is not associated with erectile dysfunction.  The examiner further noted that the Veteran takes two additional medications, hydralazine and metoprolol, which are associated with erectile dysfunction.  The examiner stated that those medications are prescribed to treat nonservice-connected hypertension.  The examiner explained that the Veteran was not diagnosed with erectile dysfunction until fifteen years after separation from service and there was no incident in service that would account for erectile dysfunction occurring fifteen years after separation from service.  The examiner further explained that the Veteran's service-connected disabilities did not aggravate erectile dysfunction.  The examiner stated that the only service-connected disability with the possibility to aggravate erectile dysfunction was the Veteran's lumbar spine disease.  The examiner stated that the Veteran's lumbar spine disease was relatively mild and did not involve lumbar disc herniations. 

While the Veteran is currently diagnosed with erectile dysfunction, there is no competent evidence linking these current conditions to the Veteran's military service or service-connected disabilities.  While the Veteran contends that his erectile dysfunction is due to medications used to treat his service-connected disabilities, he does not have the required training or medical knowledge to opine on a complicated issue such as the etiology of erectile dysfunction or the effects of prescribed medications.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Board finds that the Veteran's contentions have little probative value.  They are outweighed by the objective medical evidence of the VA examination which found that it was less likely that erectile dysfunction was related to service, caused by a service-connected disability or medications for a service-connected disability, or aggravated by a service-connected disability.  The Veteran has not submitted any contrary competent evidence which supports the claim.

Accordingly, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's erectile dysfunction is caused or aggravated by service-connected disabilities or medications used to treat service-connected disabilities.  As preponderance of the evidence is against the claim, the appeal must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).




ORDER

Entitlement to service connection for erectile dysfunction is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


